        Case 1:18-cv-07854-LJL-KHP Document 196 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                  2/11/2021

ELVIR DELIJANIN, individually and on behalf of:
others similarly situated,

                                                Plaintiff,             18-CV-7854 (LJL) (KHP)

                             -against-                               ORDER ON LATE OPT OUT

WOLFGANG'S STEAKHOUSE INC, et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         This Court previously addressed two untimely opt outs regarding the initial Notice sent

to Class Members on July 23, 2020 following conditional approval of the class settlement and

collective action by this Court. (Order, ECF No. 189.) This Court also provided the parties time

to engage in supplemental Notice mailing to certain Class Members who did not receive the

initial Notice, with a deadline for Class Members to respond by January 29, 2021. (Id.) The

Plaintiff’s have informed the Court that the settlement administrator did not receive any timely

opt outs or objections, but did receive one untimely opt out by a Ms. Katherine Fletcher.

Fletcher’s opt-out form is dated January 29, 2021, the day of the deadline, and the opt-out

mailing is post-marked February 4, 2021, six days after the deadline. She does not offer any

excuse for the late mailing. Whether to excuse Fletcher’s late notice and permit her to opt-out

is an equitable decision made by the Court in its discretion taking into account all relevant

circumstances surrounding the lateness. Hanks v. Voya Ret. Ins. & Annuity Co., 16-cv-6399,

2020 WL 6538743 at *2 (S.D.N.Y. Nov. 6, 2020). The Court takes into consideration prejudice to
      Case 1:18-cv-07854-LJL-KHP Document 196 Filed 02/11/21 Page 2 of 2




the opposing party, the length of delay, its impact on judicial proceedings, the reason for the

delay, whether the delay was within the party’s reasonable control and whether the party

acted in good faith. Id. Here, while Fletcher did date her notice on the last day of the

applicable opt-out period, as did Kujovic who’s late opt out this Court accepted, the

circumstances surrounding stresses on the United States Postal Service related to the COVID-19

pandemic, and this court took judicial notice of reports of widespread delays, those similar

circumstances are not applicable to the time period in which the supplemental Notice was

mailed to certain Class Members. Therefore, in the absence of explanation for the delay, and in

light of the fact that the mailing was post-marked after the deadline, Fletcher’s late opt-out will

not be accepted, and she should receive a settlement check.

       SO ORDERED.

DATED:      New York, New York
            February 11, 2021

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                 2
